 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 -----------------------------------------------x
 BIBI KHAN
                                                     MEMORANDUM AND ORDER
                       Plaintiff,
                                                     Case No. 2: 18-cv-1037-FB
        -against-

 NANCY A. BERRYHILL,
 Acting Commissioner of Social Security,

                        Defendant.
 ------------------------------------------------x


 Appearances:
 For the Plaintiff:                                  For the Defendant:
 CHRISTOPHER J. BOWES, ESQ.                          RICHARD P. DONOGHUE, ESQ.
 54 Cobblestone Drive                                United States Attorney
 Shoreham, New York 11786                            Eastern District of New York
                                                     By: RACHEL G. BALABAN, ESQ.
                                                     Assistant United States Attorney
                                                     271 Cadman Plaza East, 7th Floor
                                                     Brooklyn, New York 11201
BLOCK, Senior District Judge:

       Bibi Khan seeks review of the final decision of the Acting Commissioner of

Social Security (“Commissioner”) denying her application for disability insurance

benefits (“DIB”). Both parties move for judgment on the pleadings. For the reasons

stated below, Khan’s motion is granted, the Commissioner’s motion is denied, and




                                                1
the case is remanded for reevaluation of Khan’s residual functional capacity

(“RFC”).

                                      I

      The facts are briefly summarized as follows. Khan, a former detective at the

New York City Police Department, was diagnosed with chronic lymphocytic

leukemia (“CLL”) in December 2013. She filed for DIB in August 2014. She was

treated by Dr. Kanti Rai. He noted that she was experiencing fatigue that seemed

out of proportion to the severity of her CLL. Dr. Rai opined that she could complete

only one or two hours of work daily, though he also stated that her ECOG1

Performance Status was 0, meaning that she was “[f]ully active, able to carry on all

pre-disease performance without restriction.” AR 334. The Commissioner ordered

a consultative examination by Dr. Evelyn Wolf, who reported that Khan had CLL

and experienced fatigue, resulting in moderate limitations in walking, standing,

climbing, and lifting. The Commissioner also had a non-examining physician, Dr.

Bernard Gussoff, answer interrogatories interpreting the evidence. He opined that

Khan could perform light work and had mild fatigue. Two state agency medical




1
 ECOG stands for the Eastern Cooperative Oncology Group. An ECOG status
describes the extent to which an individual with a disease can carry out daily
activities.

                                          2
consultants reviewed Khan’s medical records and stated that she could sit and

stand/walk for six hours in an eight-hour day. They also said that she could lift 10

pounds frequently and 20 pounds occasionally.

      Following a hearing, Administrative Law Judge (“ALJ”) April M. Wexler

determined that Khan could perform light work, including lifting 20 pounds

occasionally and 10 pounds frequently, and that she could sit and stand/walk for six

hours in an eight-hour day. Accordingly, the ALJ found Khan not disabled. In her

opinion, the ALJ gave little weight to Dr. Rai’s opinions, because of inconsistencies

in his treatment notes, good weight to Dr. Wolf’s opinion, and great weight to Dr.

Gussoff’s opinion. She did not mention the medical consultants.

                                         II

   A. The Treating Physician Rule

      Under the treating physician rule, “the opinion of a claimant’s treating

physician as to the nature and severity of the impairment is given ‘controlling

weight’” so long as it is supported by medical diagnostic techniques and not

inconsistent with the record. Burgess v. Astrue, 537 F.3d 117, 128 (2d Cir. 2008)

(quoting 20 C.F.R. § 404.1527(c)(2)). When ALJs do not give treating physicians’

opinions controlling weight, they must provide “good reasons.”          Halloran v.

Barnhart, 362 F.3d 28, 32 (2d Cir. 2004) (internal quotation marks omitted). An


                                         3
ALJ also cannot substitute his or her own “view of the medical proof for the treating

physician’s opinion or for any competent medical opinion.” Greek v. Colvin, 802

F.3d 370, 375 (2d Cir. 2015). Further, “[i]f an ALJ perceives inconsistencies in a

treating physician’s reports, the ALJ bears an affirmative duty to seek out more

information from the treating physician.” Rosa v. Callahan, 168 F.3d 72, 79 (2d Cir.

1999) (citation omitted). But an ALJ need not give controlling weight to a treating

physician’s opinion on issues reserved to the Commissioner, such as a claimant’s

RFC or ability to work. 20 C.F.R. § 404.1527(d)(2)–(3).

      Here, though the ALJ did not need to give controlling weight to Dr. Rai’s

opinion that Khan was unable to work, the ALJ erred by not giving controlling

weight to Dr. Rai’s opinion that Khan suffered from severe fatigue. The only reason

the ALJ gave was that Dr. Rai’s opinion was inconsistent with this treatment notes:

he gave Khan an ECOG Performance Status of 0 but also opined that she “cannot

lift and carry more than five pounds, cannot stand and walk for even an hour total

. . . and cannot sit for more than four hours total.” AR 17. If the ALJ believed that

there were inconsistencies in Dr. Rai’s treatment notes, she had an affirmative duty

to seek more information from him. See Rosa, 168 F.3d at 79. Accordingly, the

ALJ erred in evaluating Dr. Rai’s medical opinion evidence.




                                         4
   B. RFC Unsupported by Substantial Evidence

      To do light work, a claimant must, among other things. be able to stand or

walk “for a total of approximately six hours of an eight-hour workday.” Latham v.

Heckler, 635 F. Supp. 378, 380 (E.D.N.Y. 1986).            Therefore, in assessing a

claimant’s RFC, an ALJ should rely on specific medical evidence regarding the

claimant’s ability to stand and walk. See Beckles v. Barnhart, 340 F. Supp. 2d 285,

290 (E.D.N.Y. 2004). An ALJ cannot rely on the opinion of a medical consultant

who is not a doctor. See id.

      Here, the ALJ’s RFC is not supported by specific medical evidence showing

that Khan could sit and stand/walk for the periods of time that the ALJ concluded

she could. Though Dr. Gussoff, stated that Khan could perform light work, he did

not specifically opine that she could walk, sit, or stand for the required periods of

time. Only the state agency medical consultants, R. Scott and W. Wells, stated that

Khan could sit and stand/walk for six hours in a workday, as the RFC states she

can. The record does not demonstrate that they are doctors, and the ALJ did not

explain the weight given to their opinions. Accordingly, substantial evidence does

not support the ALJ’s RFC determination.




                                           5
   C. Remand

      The Court remands this case for further development of the record and

reconsideration of Khan’s RFC. The ALJ should: (1) seek more information from

Dr. Rai regarding the supposed inconsistencies in his treatment and examination

notes; (2) reconsider the weight given to Dr. Rai’s opinion evidence and, if

necessary, provide good reasons for not giving it controlling weight; (3) as needed,

obtain additional, specific testimony and medical opinions regarding Khan’s RFC;

and (4) conduct an additional hearing receiving and considering this new evidence.

The ALJ should be mindful that any medical opinions must be retrospective to the

period between December 8, 2013, and December 31, 2018.

                                        III

      Khan’s motion is GRANTED, and the case is remanded for further

proceedings consistent with this opinion.

SO ORDERED.



                                                /s/ Frederic Block__________
                                                FREDERIC BLOCK
                                                Senior United States District Judge

Brooklyn, New York
June 20, 2019



                                            6
